Citation Nr: 0944878	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for depression.  

2.  Entitlement to service connection for a psychosis to 
include schizoaffective disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1972 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in May 2005 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
ROs have determined in this regard is not dispositive.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For 
this reason, the Board has styled the claim as to depression 
to reflect that finality had attached to a previous rating 
decision of July 2003, in the claim of service connection was 
initially denied.


FINDINGS OF FACT

1.  In a rating decision in July 2003, the RO denied the 
claim of service connection for depression; after the Veteran 
was notified of the adverse determination and of his 
procedural and appellate rights in August 2003, he did not 
appeal the rating decision and the rating decision became 
final by operation of law based on the evidence then of 
record.

2.  The additional evidence presented since the rating 
decision in July 2003 by the RO, denying service connection 
for depression, is cumulative of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim of service connection, and does not 
raise a reasonable possibility of substantiating the claim.



3.  A psychosis to include schizoaffective disorder was not 
affirmatively shown to have had onset during service; a 
psychosis to include schizoaffective disorder as a chronic 
disease was not manifested to a compensable degree within one 
year from the date of separation from service; and a 
psychosis to include schizoaffective disorder, first 
diagnosed after service beyond the one-year presumptive 
period for a chronic disease, is unrelated to an injury, 
disease, or event of service origin.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to 
reopen the claim of service connection for depression.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.156 (2009).

2.  A psychosis to include schizoaffective disorder is not 
due to injury or disease that was incurred in or aggravated 
by service; a psychosis to include schizoaffective disorder 
as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  

The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2005 and in February 2009.  The 
Veteran was notified that new and material evidence was 
needed to reopen the claim of service connection for 
depression, that is, evidence not previously considered, 
which was not redundant or cumulative of evidence previously 
considered and that pertained to the reason the claim was 
previously denied.  

The Veteran was also notified of the evidence needed to 
substantiate the underlying claim of service connection for 
depression and the claim of service connection for a 
psychosis to include schizoaffective disorder, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent there was pre-adjudication notice); of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and 
material evidence claim); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claims were 
readjudicated, as evidenced by the supplemental statement of 
the case in August 2009.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the service 
treatment records and VA records.  In March 2005, the Veteran 
indicated that he received treatment at the Denver VA Medical 
Center.  



The RO then sought to obtain the records since 1975, but was 
informed by the Denver VA Medical Center in May 2009 that 
there were no retired or active records of the Veteran.  In 
July 2009, the RO notified the Veteran of the unavailability 
of the VA records and the Veteran indicated that he did not 
have any VA records in his possession.  The Veteran has not 
identified any additional pertinent records for the RO to 
obtain on his behalf.  

On the application to reopen the claim of service connection 
for depression, under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. § 
3.159(c)(4)(iii). 

On the claim of service connection for a psychosis to include 
schizoaffective disorder, VA has not conducted medical 
inquiry in an effort to substantiate the claim under 38 
U.S.C.A. § 5103A(d), and further development is not required 
because the evidence of record does not meet the requirements 
of 38 C.F.R. § 3.159(c)(4) or the threshold under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) that the current claimed 
disability may be associated with service, and a medical 
examination or medical opinion need not be obtained for the 
claim because there is no record of treatment for the claimed 
disability, or any other psychosis, contemporaneous with 
service; there is no competent evidence of persistent or 
recurrent symptoms relevant to the claimed disability for 
many years after service; there is no credible evidence of 
continuity of symptomatology, suggesting that the claimed 
condition may be associated with service; and there is no 
competent medical evidence, suggesting a nexus, but is too 
equivocal or lacking specificity to support a decision on the 
merits.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Depression Claim

Procedural History and Evidence Previously Considered

In a rating decision in July 2003, the RO denied service 
connection for depression on the basis that the condition was 
not incurred in or caused by service.  It was noted that 
depression was not shown to be treated in service.  In a 
letter, dated in August 2003, the RO notified the Veteran of 
the adverse determination and of his procedural and appellate 
rights.  The notice included the Veteran's right to appeal 
the adverse determination by notifying the RO of his 
intention within one year from the date of the letter.  

As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in July 2003 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the rating 
decision in July 2003 consisted of service treatment records, 
VA records, and private medical records.  The evidence is 
summarized as follows.  In a statement dated in May 2003, the 
Veteran indicated that he was filing a claim for service 
connection for depression.  The service treatment records 
were negative for a diagnosis or treatment of depression.  In 
a special court-martial in May 1976, the Veteran pleaded 
guilty to charges of drug possession.  Thereafter, in a 
mental health consultation, no mental disorder was found.  On 
enlistment examination in October 1972 and separation 
examination in July 1975, the psychiatric examinations were 
normal. 



After service, private records from 1990 to 1996 show a 
diagnosis and treatment for drug and alcohol abuse.  
Treatment records from the Colorado Correctional Diagnostic 
Reception Center, dated from 1995 to September 2001, show a 
history of drug and alcohol abuse.  VA records from April 
2003 to June 2003 show a diagnosis and treatment of 
polysubstance abuse.  In May 2003, the Veteran denied 
depression, but later stated that his depressed mood had 
improved.  

Current Claim to Reopen

As the rating decision in July 2003 by the RO became final 
based on the evidence then of record, new and material 
evidence is required to reopen the claim.  38 U.S.C.A. § 
5108.

In January 2005, the Veteran applied to reopen the claim of 
service connection for depression.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in July 2003 includes VA records and statements of 
the Veteran.  



Analysis

The Board is without jurisdiction to consider the merits of a 
claim of service connection in the absence of a finding that 
new and material evidence has been presented.  The Board 
therefore must determine whether new and material evidence 
has been received to reopen the previously denied claim.  
Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

The additional VA records, dated from 2003, show that the 
Veteran continued to be treated for numerous mental health 
problems, variously diagnosed as depressive disorder versus 
substance-induced mood disorder, depression with suicidal 
ideation, major depressive disorder/mood disorder, and 
dysthymia.    

The VA records are not new and material evidence to the 
extent the evidence is cumulative evidence, that is, 
supporting evidence of evidence previously considered 
evidence, namely, evidence of ongoing psychiatric problems, 
first documented many years after service and unrelated to an 
injury, disease, or event in service.  

While the additional VA records are new to the extent there 
are diagnoses of major depressive disorder versus substance-
induced mood disorder, depression with suicidal ideation, 
major depressive disorder/mood disorder, and dysthymia, which 
are not psychotic disorders under 38 C.F.R. § 3.384, the 
evidence is not material because the evidence does not relate 
to an unestablished fact necessary to substantiate the claim, 
that is, whether the depressive disorder or other 
nonpsychotic disorders, first documented many years after 
service, had onset during service or is otherwise related to 
an injury, disease, or event in service.  As the VA records 
do not raise a reasonable possibility of substantiating the 
claim, and the evidence is not new and material.  38 C.F.R. § 
3.156(a). 



In a statement in June 2005, the Veteran stated that he 
suffered depression while in service.  This statement is not 
new and material as it is cumulative, that is, supporting 
evidence of evidence previously considered, namely, the 
Veteran's similar statement in May 2003 in support of his 
initial claim of service connection for depression.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156. 

To the extent the Veteran's statement is offered as a lay 
opinion on causation, that is, a link or nexus between 
depression or other nonpsychotic disorder and an injury, 
disease, or event in service, a lay opinion is limited to 
inferences which are rationally based on the Veteran's 
perception and does not require specialized knowledge.  See 
generally Fed.R.Evid. 701 (opinion testimony by a lay witness 
is limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge). 

Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation in this case, a link or nexus 
between depression and an injury, disease, or event in 
service requires specialized knowledge, education, training, 
or experience, and as no factual foundation has been 
established to show that the Veteran is qualified through 
knowledge, education, training, or experience to offer such 
an opinion, his statement is not competent evidence and the 
statement is excluded, that is, the statement is not to be 
consider as evidence in support of the application to reopen 
the claim.  For this reason, the Veteran's lay opinion is not 
new and material evidence as it does not raise a reasonable 
possibility of substantiating the claim.

As the additional evidence is not new and material, the claim 
of service connection for depression is not reopened, and the 
benefit-of-the-doubt standard of proof does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

II.  Service Connection for a Psychosis to include 
Schizoaffective Disorder

Principles of Service Connection

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in service.  This may be accomplished 
by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more of continuous, active 
military service and certain chronic diseases, including any 
psychosis to include schchizoaffective disorder, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309, 3.384.



The term "psychosis" means any of the following disorders 
listed in Diagnostic and Statistical Manual of  Mental 
Disorders, Fourth Edition, Text Revision, of the American  
Psychiatric Association (DSM-IV-TR): a brief psychotic 
disorder; delusional disorder; psychotic disorder due to 
general medical condition; psychotic disorder not otherwise 
specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  38 C.F.R. § 3.384.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Evidentiary Standards 

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with the 
enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.   Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Facts and Analysis

The service treatment records do not show any complaint, 
finding, or diagnosis of a psychosis to include 
schizoaffective disorder.  In a mental health consultation, 
following disciplinary proceedings, no mental disorder was 
found.  On both the enlistment examination in October 1972 
and the separation examination in July 1975, the psychiatric 
examinations were normal. 

The Veteran maintains that he suffered paranoia and 
schizoaffective disorder during service.  

On the basis of the service treatment records, a psychosis to 
include schizoaffective disorder was not affirmatively shown 
to have had onset during service and service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established.

After service, private records from 1990 show treatment for 
drug and alcohol abuse. A diagnosis of a psychotic disorder 
was not documented until 2003.  From then on, VA records show 
ongoing treatment for a psychotic disorder (not otherwise 
specified), psychotic disorder versus substance-induced mood 
disorder, schizotypal personality disorder, antisocial 
personality disorder, and schizophrenia, and major depressive 
disorder versus schizoaffective disorder (January 2005).      

As there is no competent evidence during service or since 
service that a psychosis to include schizoaffective disorder 
was noted, that is, observed during service, the principles 
of service connection pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

Further, the initial diagnosis of a psychotic disorder in 
2003 and of schizoaffective disorder in 2005, almost 30 years 
after service, is well beyond the one year presumptive period 
after discharge from service in 1975, and service connection 
for a psychosis to include schizoaffective disorder on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§§ 1112 and 1137 and 38 C.F.R. § § 3.307, 3.309(a) is not 
established.

As for service connection based on the initial diagnosis 
after service under 38 C.F.R. § 3.303(d), there is no 
competent evidence that links any current psychotic disorder 
to include schizoaffective disorder to an injury or disease 
or event in service or otherwise to the Veteran's period of 
service. 

Although the Veteran is competent to describe symptoms of an 
illness, Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay 
testimony is competent as to symptoms of an injury or 
illness, which are within the realm of personal knowledge), a 
psychosis to include schizoaffective disorder is not a 
condition under case law that has been found to be capable of 
lay observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).



Also, under certain circumstances, a layperson is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).  However, a psychosis to include schizoaffective 
disorder is not a simple medical condition, because the 
condition can not be perceived through the senses.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is 
that which is perceived through the use of the senses.).  For 
this reason, the Board determines that a psychosis to include 
schizoaffective disorder is not a simple medical condition 
that a lay person is competent to identify.  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that he suffered paranoia and schizoaffective 
disorder during service.  To this extent, the Veteran's 
statement that is excluded or not admissible, that is, the 
statement is not to be considered as evidence in support of 
the claim. 

And while the Veteran is competent to report a 
contemporaneous medical diagnosis and he is competent in 
describing symptoms, which support a later diagnosis by a 
medical professional, Jandreau at 1377, there is no evidence 
from any health-care provider that attributes the current 
diagnosis to an injury, disease, or event during the 
Veteran's service.  For this reason, the evidence has no 
probative value, that is, the Veteran's statement does not 
tend to prove material issues of fact pertaining to the onset 
of the disability.  

As for the diagnosis of any personality disorder, a 
personality disorder is not a disability for the purpose of 
VA disability compensation.  38 C.F.R. § 3.303(c). 



As neither an affirmative onset during service of a psychosis 
to include schizoaffective disorder, nor continuity of 
symptomatology under 38 C.F.R. § 3.303(b), nor service 
connection based on a postservice initial diagnosis under 
38 C.F.R. § 3.303(d), considering all the evidence, including 
the lay and medical evidence, is established, the Veteran has 
not met his responsibility to present and support the claim 
of service connection under 38 U.S.C.A. § 5107(a), and the 
benefit-of-the-doubt standard of proof does not apply as 
there is no approximate balance of positive and negative 
evidence.  38 U.S.C.A. § 5107(b). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for depression is not reopened, 
and the appeal is denied.  

Service connection for a psychosis to include schizoaffective 
disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


